
	
		II
		Calendar No. 468
		112th CONGRESS
		2d Session
		S. 3413
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2012
			Mr. Hatch (for himself
			 and Mr. McConnell) introduced the
			 following bill; which was read twice and ordered placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to temporarily
		  extend tax relief provisions enacted in 2001 and 2003, to provide for temporary
		  alternative minimum tax relief, to extend increased expensing limitations, and
		  to provide instructions for tax reform.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Hike Prevention Act of
			 2012.
		2.Temporary
			 extension of 2001 tax relief
			(a)In
			 generalSection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 is amended by
			 striking December 31, 2012 both places it appears and inserting
			 December 31, 2013.
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the enactment of the Economic Growth and Tax Relief Reconciliation
			 Act of 2001.
			3.Temporary
			 extension of 2003 tax relief
			(a)In
			 generalSection 303 of the
			 Jobs and Growth Tax Relief Reconciliation Act of 2003 is amended by striking
			 December 31, 2012 and inserting December 31,
			 2013.
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the enactment of the Jobs and Growth Tax Relief Reconciliation Act
			 of 2003.
			4.Alternative minimum
			 tax relief
			(a)Temporary
			 extension of increased alternative minimum tax exemption amount
				(1)In
			 generalParagraph (1) of section 55(d) of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking
			 $72,450 and all that follows through 2011 in
			 subparagraph (A) and inserting $78,750 in the case of taxable years
			 beginning in 2012 and $79,850 in the case of taxable years beginning in
			 2013, and
					(B)by striking
			 $47,450 and all that follows through 2011 in
			 subparagraph (B) and inserting $50,600 in the case of taxable years
			 beginning in 2012 and $51,150 in the case of taxable years beginning in
			 2013.
					(b)Temporary
			 extension of alternative minimum tax relief for nonrefundable personal
			 credits
				(1)In
			 generalParagraph (2) of section 26(a) of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking
			 or 2011 and inserting 2011, 2012, or 2013,
			 and
					(B)by striking
			 2011 in the heading thereof and inserting
			 2013.
					(c) Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			5.Extension of
			 increased expensing limitations and treatment of certain real property as
			 section 179 property
			(a)In
			 general
				(1)Dollar
			 limitationSection 179(b)(1) of the Internal Revenue Code of 1986
			 is amended—
					(A)by striking
			 2010 or 2011, in subparagraph (B) and inserting 2010,
			 2011, 2012, or 2013, and,
					(B)by striking
			 subparagraph (C),
					(C)by redesignating
			 subparagraph (D) as subparagraph (C), and
					(D)in subparagraph
			 (C), as so redesignated, by striking 2012 and inserting
			 2013.
					(2)Reduction in
			 limitationSection 179(b)(2) of such Code is amended—
					(A)by striking
			 2010 or 2011, in subparagraph (B) and inserting 2010,
			 2011, 2012, or 2013, and,
					(B)by striking
			 subparagraph (C),
					(C)by redesignating
			 subparagraph (D) as subparagraph (C), and
					(D)in subparagraph
			 (C), as so redesignated, by striking 2012 and inserting
			 2013.
					(3)Conforming
			 amendmentSubsection (b) of section 179 of such Code is amended
			 by striking paragraph (6).
				(b)Computer
			 softwareSection 179(d)(1)(A)(ii) of the Internal Revenue Code of
			 1986 is amended by striking 2013 and inserting
			 2014.
			(c)ElectionSection
			 179(c)(2) of the Internal Revenue Code of 1986 is amended by striking
			 2013 and inserting 2014.
			(d)Special rules
			 for treatment of qualified real property
				(1)In
			 generalSection 179(f)(1) of the Internal Revenue Code of 1986 is
			 amended by striking 2010 or 2011 and inserting 2010,
			 2011, 2012, or 2013.
				(2)Carryover
			 limitation
					(A)In
			 generalSection 179(f)(4) of such Code is amended by striking
			 2011 each place it appears and inserting
			 2013.
					(B)Conforming
			 amendmentThe heading for subparagraph (C) of section 179(f)(4)
			 of such Code is amended by striking 2010 and inserting
			 2010, 2011 and 2012.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			6.Instructions for
			 tax reform
			(a)In
			 generalThe Senate Committee on Finance shall report legislation
			 not later than 12 months after the date of the enactment of this Act that
			 consists of changes in laws within its jurisdiction which meet the requirements
			 of subsection (b).
			(b)RequirementsLegislation
			 meets the requirements of this subsection if the legislation—
				(1)simplifies the
			 Internal Revenue Code of 1986 by reducing the number of tax preferences and
			 reducing individual tax rates proportionally, with the highest individual tax
			 rate significantly below 35 percent;
				(2)permanently
			 repeals the alternative minimum tax;
				(3)is projected,
			 when compared to the current tax policy baseline, to be revenue neutral or
			 result in revenue losses;
				(4)has a dynamic
			 effect which is projected to stimulate economic growth and lead to increased
			 revenue;
				(5)applies any
			 increased revenue from stimulated economic growth to additional rate reductions
			 and does not permit any such increased revenue to be used for additional
			 Federal spending;
				(6)retains a
			 progressive tax code; and
				(7)provides for
			 revenue-neutral reform of the taxation of corporations and businesses
			 by—
					(A)providing a top
			 tax rate on corporations of no more than 25 percent; and
					(B)implementing a
			 competitive territorial tax system.
					
	
		July 19, 2012
		Read twice and ordered placed on the calendar
	
